GOSHORN, Chief Judge,
concurring specially.
After reading the record, I believe the trial judge acted in good faith in an attempt to mitigate a possible misuse of the state attorney’s charging authority. However, under the law, the state’s discretionary authority to charge or not charge is absolute and not subject to review by the court. State v. Cain, 381 So.2d 1361 (Fla.1980); Johnson v. State, 314 So.2d 573 *1001(Fla.1975). A court cannot countermand the state’s decision to charge a defendant through the use of a continuance for an indefinite or unreasonable period of time. Accordingly, I concur in the result reached by the majority.
GRIFFIN, J., concurs.